2016 IL App (1st) 133397


                                                                                   FOURTH DIVISION
                                                                                      October 27, 2016

     No. 1-13-3397



     THE PEOPLE OF THE STATE OF ILLINOIS,                             )   Appeal from the Circuit Court
                                                                      )   of Cook County.
            Plaintiff-Appellee,                                       )
                                                                      )
     v.                                                               )
                                                                      )   No. 09 CR 1581501
     HENRY SANDIFER,                                                  )
                                                                      )
            Defendant-Appellant.                                      )   The Honorable
                                                                      )   Angela M. Petrone,
                                                                      )   Judge Presiding.



            JUSTICE BURKE delivered the judgment of the court, with opinion.
            Presiding Justice Ellis and Justice McBride concurred in the judgment and opinion.

                                                 OPINION


¶1          A jury convicted defendant, Henry Sandifer, of the murder of the victim, L.M, but

     acquitted him of the charges of sexual assault of the victim. Following a sentencing hearing, the

     trial court sentenced defendant to 60 years in the Illinois Department of Corrections. Defendant

     contends on appeal that the trial court erred by (1) interpreting the Illinois rape shield statute to

     bar testimony regarding the victim’s past sexual conduct, (2) admitting the testimony of

     deoxyribonucleic acid (DNA) match probabilities, (3) allowing the State to present an argument

     which inflamed the passions of the jury, (4) allowing evidence which referenced defendant’s

     profile being in the state DNA database, and (5) allowing cumulative errors which denied

     defendant due process. For the following reasons, we affirm.
     1-13-3397


¶2                                         I. BACKGROUND

¶3          Chicago Department of Streets and Sanitation worker Sandra Jones testified that on

     October 14, 2008, as she unloaded a garbage cart in an alley in the area of 11026 South Normal,

     she saw a body come out of the garbage cart. The naked body was wrapped in a blanket secured

     with suspenders around the waist and knees. Darlene Page, the victim’s sister, later identified the

     body at the Cook County Medical Examiner’s Office. Page testified that she last saw her sister

     on the evening of October 10, 2008.

¶4          On the evening of October 11, 2008, Maria Cintron, defendant’s former girlfriend, was

     with the victim at the home of Larry Mays at 10813 South Wallace. Cintron and the victim

     smoked crack cocaine with Larry and his brother, Michael Mays. Cintron testified that the victim

     ran out of money, wanted more drugs, and begged Larry for more drugs. Cintron had previously

     told detectives that after Larry gave the victim four or five bags of crack, Larry and the victim

     went into Larry’s mother’s bedroom and closed the door. When the victim came out of the

     bedroom, the victim begged for more crack. Larry and Michael refused to give the victim any

     more drugs. When the victim began making a scene, Michael punched her in the face. The victim

     fell to the ground. Michael then picked her up by the neck, dragged her outside and pushed her

     down the stairs. Cintron helped her up from the ground. The victim stood up and was able to

     walk. Both Cintron and the victim left, walking in opposite directions.

¶5          Five years prior, in 2003, Cintron lived with the defendant at 11036 South Normal, a few

     doors down from where the streets and sanitation worker found the victim’s body. In 2008, she

     and defendant were still involved in a sexual relationship. The house on Normal where they used

     to live was vacant and under repair. They would climb in a back window to access the house to

     sleep and have sex there.


                                                    -2-
     1-13-3397


¶6          Detective Tim Murphy interviewed Cintron and learned about what transpired on the

     evening of October 11, 2008. He then interviewed Larry and another frequent guest of Mays,

     Jeffery Miles. Both gave a DNA sample to Detective Murphy.

¶7          Dr. Valerie Arangelovich from the Cook County Medical Examiner’s Office performed

     the autopsy of the victim’s body. Dr. Arangelovich believed that the victim had been dead for at

     least 36 hours at the time the body was found, putting the date of her death on approximately

     October 12, 2008. The X-rays revealed no fractures. She determined the cause of death to be

     strangulation, most likely by hand. The toxicology report revealed that the victim had a blood

     alcohol level of .184, well above the legal limit of .08. Tests showed the presence of cocaine. Dr.

     Arangelovich estimated that her death occurred 30 to 60 minutes after she ingested the cocaine.

     She did not see evidence in the body which would indicate chronic cocaine use.

¶8          Meredith Misker, a forensic scientist for the Illinois State Police Crime Lab, testified that

     a male DNA sample was found in the victim’s vagina, anus, and under her right hand fingernail

     clippings. All three of these male DNA evidentiary samples came from the same individual. The

     Defendant could not be eliminated as the source. Based on her DNA analysis, Misker found that

     the defendant’s DNA was present on the suspenders found with the victim’s body. Defendant’s

     DNA profile matched the profile from the victim’s vaginal swab. The frequency of a random

     person matching the profile was 1 in 340 trillion black, 1 in 15 quadrillion white, or 1 in 9.2

     quadrillion "Hispanic" unrelated individuals.

¶9          On April 22, 2009, Detective Murphy learned from the Illinois State Police that

     defendant’s DNA was in the state’s database. He interviewed defendant on July 20, 2009. The

     jury watched a redacted video of the interview. Defendant denied repeatedly that he knew the

     victim, and he denied that he had ever met her or that he recognized her photo. He repeatedly


                                                     -3-
       1-13-3397


       denied that he had sex with the victim. He could not explain the presence of his DNA on her

       body.

¶ 10             Detective Murphy learned during the course of the investigation that defendant lived at

       11036 South Normal and that the victim’s body was recovered in the alley at 11026 South

       Normal. The parties stipulated that in October 2008, around the time of the murder, defendant

       gave a police officer his address as 11036 South Normal.

¶ 11             The jury convicted defendant of first degree murder but acquitted him of criminal sexual

       assault. This appeal followed.

¶ 12                                              II. ANALYSIS

¶ 13             On appeal, defendant argues the trial court erred by (1) interpreting the rape shield statute

       to bar testimony regarding the victim’s past sexual conduct, (2) admitting the testimony of DNA

       match probabilities, (3) allowing the State to present an argument which inflamed the passions of

       the jury, (4) allowing evidence which referenced defendant’s profile being in the state DNA

       database, and (5) allowing cumulative errors which denied defendant due process. We address

       defendant’s arguments in turn.

¶ 14                                     A. Rape Shield Statute Evidence

¶ 15             In his first claim on appeal, defendant challenges the trial court’s rulings with respect to

       two pieces of evidence relating to the victim’s prior sexual activity under the Illinois rape shield

       statute, section 115-7 of the Code of Criminal Procedure of 1963 (725 ILCS 5/115-7 (West

       2012)).

¶ 16             Initially, defendant contends that the rape shield statute is inapplicable here because it

       does not apply when the victim is deceased. Without citation to any authority, he argues that the

       statute is ambiguous in that it does not state that it applies equally to both living and deceased

                                                         -4-
       1-13-3397


       victims and should therefore not apply where the victim of a sexual assault has also been

       murdered. He argues that barring evidence of a deceased victim’s sexual conduct is inconsistent

       with the legislature purpose of the statute, i.e., prevention of harassment and victimization of a

       rape victim.

¶ 17             However, defendant did not raise this basis for admissibility in the trial court.

       Accordingly, he has forfeited this argument on appeal. People v. Enoch, 122 Ill. 2d 176, 186

       (1988) (to preserve an issue for review, defendant must raise the issue in the trial court and

       include it in a posttrial motion). Nevertheless, “forfeiture is not an absolute bar to our review.

       Instead, forfeiture presents limitations on the parties, not reviewing courts.” People v. Scott, 401

       Ill. App. 3d 585, 599 (2010). “Furthermore, Supreme Court Rule 615(a), which codifies the

       plain-error doctrine, provides an exception affording review for those issues otherwise subject to

       procedural default.” Id. As our supreme court explained in People v. Piatkowski, 225 Ill. 2d 551,

       565 (2007), plain-error review allows consideration of unpreserved error when (1) a clear,

       obvious error occurred and the evidence was closely balanced, or (2) regardless of the closeness

       of the evidence, a clear, obvious error occurred which was so serious that it affected the fairness

       of the trial and challenged the integrity of the judicial process. The defendant bears the burden of

       establishing plain error. Scott, 401 Ill. App. 3d at 599-600. We must necessarily first determine

       whether an error occurred, and we “therefore, consider the substance of each claim of error.” Id.

       at 600.

¶ 18             Defendant’s argument requires us to first address the statutory construction of the rape

       shield law. We review questions of statutory construction de novo. In re Detention of Stanbridge,

       2012 IL 112337, ¶ 70. “The primary goal of statutory construction is to ascertain and give effect

       to the intent of the legislature.” Id. We construe the statute as a whole and give words their plain


                                                       -5-
       1-13-3397


       and ordinary meaning, and avoid rendering any language meaningless or superfluous. Id. We

       consider portions of the statute in light of other relevant provisions, and we presume “the

       legislature did not intend the statute to have absurd, inconvenient, or unjust consequences.” Id.

       We may also consider “the reason and necessity for the law, the evils sought to be remedied and

       the purpose to be achieved.” Id.

¶ 19          The Illinois’ rape shield statute provides in pertinent part:

                      “§ 115.7. a. In prosecutions for *** aggravated criminal sexual assault,

                   criminal sexual assault, aggravated criminal sexual abuse, criminal sexual

                   abuse, or criminal transmission of HIV *** the prior sexual activity or the

                   reputation of the alleged victim *** is inadmissible except (1) as evidence

                   concerning the past sexual conduct of the alleged victim *** with the accused

                   when this evidence is offered by the accused upon the issue of whether the

                   alleged victim *** consented to the sexual conduct with respect to which the

                   offense is alleged; or (2) when constitutionally required to be admitted.

                      b. No evidence admissible under this Section shall be introduced unless

                   ruled admissible by the trial judge after an offer of proof has been made at a

                   hearing to be held in camera in order to determine whether the defense has

                   evidence to impeach the witness in the event that prior sexual activity with the

                   defendant is denied. Such offer of proof shall include reasonably specific

                   information as to the date, time and place of the past sexual conduct between

                   the alleged victim *** and the defendant. Unless the court finds that

                   reasonably specific information as to date, time or place, or some combination

                   thereof, has been offered as to prior sexual activity with the defendant,


                                                       -6-
       1-13-3397


                   counsel for the defendant shall be ordered to refrain from inquiring into prior

                   sexual activity between the alleged victim *** and the defendant. The court

                   shall not admit evidence under this Section unless it determines at the hearing

                   that the evidence is relevant and the probative value of the evidence outweighs

                   the danger of unfair prejudice. The evidence shall be admissible at trial to the

                   extent an order made by the court specifies the evidence that may be admitted

                   and areas with respect to which the alleged victim *** may be examined or

                   cross examined.” 725 ILCS 5/115-7 (West 2012).

¶ 20          Accordingly, the Illinois rape shield law “absolutely bars evidence of the alleged victim’s

       prior sexual activity or reputation, subject to two exceptions: (1) evidence of past sexual

       activities with the accused, offered as evidence of consent; and (2) where the admission of such

       evidence is constitutionally required.” People v. Santos, 211 Ill. 2d 395, 401-02 (2004). In the

       present case, the second exception is at issue.

¶ 21          Under defendant’s proposed interpretation, as long as the victim is dead, all prior sexual

       conduct of the victim would not be subject to the rape shield statute’s prohibitions. It is true that,

       as defendant argues, one of the legislature’s purposes in enacting the rape shield statute was to

       “prevent the defendant from harassing and humiliating the complaining witness with evidence of

       either her reputation for chastity or specific acts of sexual conduct with persons other than [the]

       defendant.” (Internal quotation marks omitted.) People v. Johnson, 2014 IL App (2d) 121004,

       ¶ 42 (quoting People v. Summers, 353 Ill. App. 3d 367, 373 (2004)).

¶ 22          If this were the singular purpose of the statute, defendant would be correct that if the

       victim is dead, the purpose of the statute would not be furthered by applying it to deceased

       victims. However, another well-recognized purpose of the rape shield statute is to prevent the


                                                         -7-
       1-13-3397


       admission of evidence which is not relevant to the issue at hand, namely, whether or not the

       defendant, at the specific date and time alleged, committed the offense of sexual assault. As our

       supreme court recognized in People v. Sandoval:

                      “ ‘The State policy underlying the rape shield statute *** is to prevent the

                   defendant from harassing and humiliating the prosecutrix at trial with

                   evidence of either her reputation for chastity or specific acts of sexual conduct

                   with persons other than the defendant, since such evidence has no bearing on

                   whether she consented to sexual relations with the defendant. Further,

                   exclusion of such evidence keeps the jury’s attention focused only on issues

                   relevant to the controversy at hand. Last, but not necessarily least, the

                   exclusion promotes effective law enforcement because victims can report

                   crimes of rape and deviate sexual assault without fear of having the intimate

                   details of their past sexual activity brought before the public.’ ” (Emphasis

                   added.) People v. Sandoval, 135 Ill. 2d 159, 180 (1990) (quoting People v.

                   Ellison, 123 Ill. App. 3d 615, 626 (1984)).

¶ 23          Accordingly, the statute seeks to prevent the nullification of a victim’s testimony, or a

       disregard of the victim, based on her prior conduct, which may or may not be germane to the

       guilt or innocence determination of the defendant. “Both the legislature and the courts have

       found that a complainant’s prior sexual history is irrelevant in a trial for sexual assault.”

       Sandoval, 135 Ill. 2d at 182. As noted by the Second District in Johnson, “ ‘The true question is

       always one of relevancy’ [citation], and ‘[t]he alleged victim’s sexual history is not

       constitutionally required to be admitted unless it would make a meaningful contribution to the

       fact-finding enterprise’ [citation] ” (Internal quotation marks omitted.) Johnson, 2014 IL App


                                                       -8-
       1-13-3397


       (2d) 121004, ¶ 42. Keeping irrelevant and prejudicial evidence from the jury is a valid purpose,

       regardless of whether the victim is deceased or living. Therefore, we find that the rape shield

       statute applies when the victim of a sexual assault is deceased. To find otherwise would defy

       common sense.

¶ 24           Since we find that the rape shield statute applies where the victim is murdered, we now

       turn to whether the court erred in its rulings under the statute. Defendant argues that Miles’s

       proposed testimony that he sold drugs to the victim occasionally, within a month of the murder,

       and had sex with the victim in exchange for drugs, was admissible under the statute.

¶ 25           The record reflects that when questioned about Miles’s proposed testimony by the trial

       court, defense counsel had no information that Miles had sex with the victim on the night of her

       murder, and indicated that it was “weeks or a few months” before the murder when Miles

       exchanged sex for drugs with the victim. The trial court excluded this evidence as violating the

       rape shield statute.

¶ 26           It is well-settled that “[e]videntiary rulings made pursuant to the rape-shield statute are

       reviewed for an abuse of discretion.” Id. (citing Santos, 211 Ill. 2d at 401). Similarly, “[a] trial

       court’s restriction of cross-examination will not be reversed absent an abuse of discretion.”

       People v. Price, 404 Ill. App. 3d 324, 330 (2010) (citing People v. Enis, 139 Ill. 2d 264, 295

       (1990)). An abuse of discretion “ ‘occurs where the trial court’s decision is arbitrary, fanciful or

       unreasonable [citation] or where no reasonable person would agree with the position adopted by

       the trial court.’ ” Johnson, 2014 IL App (2d) 121004, ¶ 42 (quoting People v. Becker, 239 Ill. 2d

       215, 234 (2010)).

¶ 27           Defendant argues that the proposed testimony from Miles would have supported his

       defense that, although defendant’s DNA was the only DNA found inside the victim’s body, this


                                                      -9-
       1-13-3397


       was the result of a consensual sexual encounter with defendant a few days before the murder,

       and another perpetrator was responsible for murdering the victim, as the Mays and Miles had the

       opportunity and motive to kill her. Defendant argues that the fact that Miles had sex with the

       victim in exchange for drugs supported the defense theory that the defendant may have had a

       brief sexual encounter with the victim in the context of prostitution, but defendant did not know

       her further and did not kill her. It would also explain the presence of defendant’s DNA in the

       victim’s sex organs, even though he claimed that he did not recognize her. According to the

       defendant’s argument, the prosecution argued that defendant was guilty because he denied

       recognizing the victim, and a sexual encounter in the context of a brief prostitution encounter

       would have explained this situation to the jury favorably for the defendant. By denying the

       defense the opportunity to present this important evidence, the defense contends that the court

       unfairly infringed on the defendant’s constitutional rights to present a full defense.

¶ 28          The “when constitutionally required” exception at issue here “requires that a defendant be

       permitted to offer certain evidence which [is] directly relevant to matters at issue in the case,

       notwithstanding that it concern[s] the victim’s prior sexual activity.” (Emphasis and internal

       quotation marks omitted.) Id. Nevertheless, the rape shield statute requires the defendant to make

       an offer of proof which “include[s] reasonably specific information as to the date, time and place

       of the past sexual conduct between the alleged victim *** and the defendant.” 725 ILCS 5/115-

       7(b) (West 2012). If a trial court denies a motion to introduce evidence pursuant to the rape

       shield statute, the defendant bears the burden of providing an adequate offer of proof which is

       “considerably detailed and specific” in order to preserve the claim for appeal. (Internal quotation

       marks omitted.) People v. Patterson, 2014 IL 115102, ¶ 118. See People v. Grant, 232 Ill. App.

       3d 93, 103-05 (1992) (defendant waived the issue of whether prior sexual conduct by the victim


                                                       - 10 -
       1-13-3397


       was admissible to explain or rebut medical evidence because he failed to make an adequate offer

       of proof with specific information regarding the date, time, or location of alleged sexual contact

       regarding his allegation that the semen found in the victim’s vagina was deposited by her

       boyfriend).

¶ 29          Moreover, even when admissible under the rape shield statute, “the determination of

       whether the details of the sexual activity were admissible remained subject to standards of

       relevancy.” People v. Schuldt, 217 Ill. App. 3d 534, 541 (1991). The court may reject the

       proffered evidence on grounds of relevancy “if it is of little probative value because of

       remoteness, uncertainty or conjectural nature. [Citation.] Whether evidence offered by a

       defendant is relevant is a determination within the sound discretion of the trial court.” Id. at 540-

       41.

¶ 30          Here, the defense’s offer did not satisfy the requirements of section 115-7(b) of the rape

       shield statute. The defense provided no information that Miles had sex with the victim on the

       night she was murdered or near the time that she was murdered. The defense only offered an

       approximate time, i.e., that it was “weeks or a few months” before the murder when Miles

       exchanged sex for drugs. The defense failed to provide any specifics regarding date, time, and

       place that the interactions between the victim and Miles took place. As the statute states, no

       evidence is admissible unless it includes reasonably specific date, time and place of the past

       sexual conduct between the victim and the defendant. Defendant failed to make an adequate

       offer of proof regarding date, time, and place of any sexual encounter between the victim and

       Miles in order to establish its relevancy. The court clearly did not abuse its discretion in

       excluding this testimony.




                                                      - 11 -
       1-13-3397


¶ 31           Further, defendant was nevertheless permitted to elicit some testimony from Miles which

       supported this defense, even if it did not include the specific allegation that she exchanged sex

       for drugs with him sometime within the prior several months before her murder. Miles testified

       that he stayed at Larry’s house in October 2008, and that he sold drugs to the victim, that he had

       her ID card on October 12 because he was holding it as “security” for receiving payment for the

       drugs, and he still had it in his possession on the date of her disappearance. This testimony

       nevertheless could have demonstrated that Miles had a motive to kill her based on a failure to

       pay for drugs.

¶ 32          In that regard, we further conclude that the trial court’s exclusion of this evidence did not

       violate defendant’s confrontation rights. “It is well established that a trial judge retains wide

       latitude insofar as the confrontation clause is concerned to impose reasonable limits on ***

       cross-examination based on concerns about harassment, prejudice, confusion of the issues, the

       witness’ safety, or interrogation that is repetitive or of little relevance.” People v. Harris, 123 Ill.

       2d 113, 144 (1988) (citing Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)). “[T]he

       Confrontation Clause guarantees an opportunity for effective cross-examination, not cross-

       examination that is effective in whatever way, and to whatever extent, the defense might wish.”

       (Emphasis in original.) Id. at 144-45. (quoting Delaware v. Fensterer, 474 U.S. 15, 20 (1985)).

       The rape shield statute’s exception allowing evidence of prior sexual activity “when

       constitutionally required” allows a defendant to enter evidence “directly relevant to matters at

       issue in the case.” (Emphasis in original.) (Internal quotation marks omitted.) Johnson, 2014 IL

       App (2d) 121004, ¶ 42. A victim’s sexual history “is not constitutionally required to be admitted

       unless it would make a meaningful contribution to the fact-finding enterprise.” (Internal

       quotation marks omitted.) Id. (quoting People v. Maxwell, 2011 IL App (4th) 100434, ¶ 76).



                                                        - 12 -
       1-13-3397


       Here, defendant was not deprived of an opportunity to fully confront the witnesses against him or

       the ability to present a complete defense.

¶ 33          Next, we address defendant’s claim that the trial court improperly precluded under the

       rape shield statute testimony by Cintron. The defense sought to elicit testimony by Cintron that

       she was using drugs at a drug house with the victim, Larry, and Michael; that the victim entered

       a bedroom with Larry; that Cintron heard “what she characterized as sex noises”; and that, upon

       emerging from the room, the victim asked for more drugs and was attacked by Michael. If called

       as a witness, Larry would not corroborate those events.

¶ 34          However, we find that defendant forfeited this issue by failing to include it in a posttrial

       motion. Enoch, 122 Ill. 2d at 186.

¶ 35          Nevertheless, we note that the trial court held that the rape shield statute permitted

       evidence of the victim’s prior sexual conduct where it was constitutionally required if it goes to

       the defense. The trial court noted the defense theory was that Larry or Michael had something to

       do with the murder. The trial court allowed the admission of Cintron’s testimony that the victim

       went into a bedroom with Larry, and before they entered the bedroom, Larry gave the victim

       additional drugs. The trial court reasoned that, if there was evidence of an attack on the victim,

       Cintron could testify to the sounds she heard from the other room, but without characterizing the

       sounds as “sex sounds.” At trial, however, Cintron testified to these events, except that defense

       counsel never elicited what, if any, sounds she heard emanating from the other room. Therefore,

       he cannot now argue that the trial court somehow abused its discretion because he never asked

       the question. We find no abuse of discretion.

¶ 36          In sum, we find that the trial court did not abuse its discretion in precluding the testimony

       of Miles and limiting the testimony of Cintron pursuant to the rape shield statute.


                                                       - 13 -
       1-13-3397


¶ 37                                          B. DNA Evidence

¶ 38          In his next claim, defendant contends that the State improperly manipulated the

       presentation of the DNA evidence which resulted in the jury being given a skewed probability of

       defendant being the donor of the DNA found on the victim’s body.

¶ 39          The prosecution’s knowing presentation of false testimony violates due process. People

       v. Cornille, 95 Ill. 2d 497, 509 (1983). Further, “[t]he prosecution is afforded wide latitude in

       making closing arguments so long as the comments made are based on the evidence or

       reasonable inferences drawn therefrom.” People v. Gonzalez, 388 Ill. App. 3d 566, 587 (2008).

¶ 40          The record reflects that DNA was found and tested on four different parts of the victim’s

       body. It was found in her vagina and anus, under her finger nails and on the suspenders which

       held the blanket wrapped around her dead body.

¶ 41          DNA expert witness Ruben Ramos testified that the evidentiary sample taken from

       suspenders used to tie the blanket had the DNA of three or more individuals. Ramos stated that

       defendant could not be excluded as a contributor to the mixture of DNA found on the

       suspenders, meaning he was included as a possible source. He testified that the frequency of a

       random person being included as a donor to the mixture from the suspenders was approximately

       1 in 15 black, 1 in 17 white, or 1 in 15 "Hispanic" unrelated individuals. He testified that these

       individuals cannot be excluded from having contributed to the mixture. A comparison with

       defendant’s DNA profile showed he could not be excluded and was therefore included as a

       possible donor to the mixture. Ramos testified on cross-examination by defense counsel that he

       would expect 1 in 15 from a group of randomly assembled, non-related individuals to have a

       DNA profile consistent with a profile in the mixture. In addition to the probability of inclusion, 1




                                                      - 14 -
       1-13-3397


       in 15, Ramos also gave a statistic known as the complementary value, or probability of

       exclusion: 14 of 15.

                      “DNA probability calculations have long been generally accepted and

                   admissible. People v. Lipscomb, 215 Ill. App. 3d 413 (1991). See also People

                   v. Dalcollo, 282 Ill. App. 3d 944, 960 (1996) (holding that the FBI’s

                   calculation of statistical probabilities, as derived by the product rule, is

                   generally accepted in the scientific community). Such DNA statistics are

                   admissible as relevant to identification, and any challenge to their reliability

                   usually goes only to the weight to be given to the evidence. People v. Redman,

                   135 Ill. App. 3d 534, 540 (1985).” People v. Pike, 2016 IL App (1st) 122626,

                   ¶ 48.

                      “In cases of mixed DNA samples, as we have here, the DNA Advisory

                   Board has endorsed two methods for calculating statistical ratios: (1) the

                   combined probability of inclusion (or its reverse, the combined probability of

                   exclusion) calculation or (2) the likelihood ratio calculation. DNA Advisory

                   Board, [Statistical and Population Genetics Issues Affecting the Evaluation of

                   the Frequency of Occurrence of DNA Profiles Calculated from Pertinent

                   Population Database(s), 2 Forensic Sci. Comm. No. 3 (2000)].” Id. ¶ 55.

¶ 42          Defendant asserts that somehow the State took these numbers and told the jury that the

       probability that defendant was the source of the DNA was .933. After reading through the

       testimony of Ramos and all of the arguments, it is clear that this calculation was never presented

       to the jury. The testimony of Ruben Ramos giving the probability of inclusion/exclusion




                                                      - 15 -
       1-13-3397


       regarding the mixture of DNA profiles on the suspenders did not amount to the “prosecutor’s

       fallacy” that defendant asserts occurred.

¶ 43          A “prosecutor’s fallacy” occurs when the probability of inclusion/exclusion is combined

       to result in a higher probability that defendant was the source.

                      “A common mistake in attempting to understand the varying DNA

                   statistical probability calculations is to conflate either a probability of

                   inclusion/exclusion, or a random match probability, with the probability (or

                   likelihood ratio) that a particular defendant is or is not the source of the DNA.

                   This mistaken assumption is referred to as the ‘prosecutor’s fallacy,’ which ‘is

                   the assumption that the random match probability is the same as the

                   probability that the defendant was not the source of the DNA sample.’

                   McDaniel v. Brown, 558 U.S. 120, 128 (2010) (quoting National Research

                   Council, Committee on DNA Forensic Science, The Evaluation of Forensic

                   DNA Evidence 133 (1996)).” Id. ¶ 61.

¶ 44          That did not occur here. No testimony was elicited and no argument was advanced that

       conflated the statistics and gave a skewed calculation regarding the probability of defendant’s

       DNA being present on the suspenders.

¶ 45          As defendant’s argument has no merit, we need not address the issue of whether his

       counsel was ineffective for failing to object to this testimony and argument. People v. Holmes,

       397 Ill. App. 3d 737, 745 (2010).

¶ 46                                         C. Closing Arguments

¶ 47          Defendant asserts that the prosecution made six statements in closing argument that

       resulted in reversible error. Specifically, defendant argues the State attempted to inflame the


                                                      - 16 -
       1-13-3397


       passions of the jury against him when the prosecutor stated as follows: “Folks, you got to meet a

       rapist and a murderer in this courtroom and you’re lucky that you got to do it here.”

¶ 48          Defendant also complains about four comments the State made regarding the victim,

       positing they were designed solely to evoke sympathy and were not relevant to any issues in the

       case. Specifically, defendant challenges the following statement: “Folks, [L.M.] is all of us. She

       was a human being and she didn’t deserve what happened to her on that horrible weekend in

       October of 2008.”

¶ 49          Later, the prosecution told the jury, “[d]on’t forget [L.M.] is a human being. Don’t forget

       no matter what they say about her that she is a human being found in a garbage can and his DNA

       is all over her body.”

¶ 50          The State also argued as follows:

                   “[L.M.] held a job, people loved her, she had children. She had her faults,

                   drugs one of them, alcohol, but like any of those were not the end and didn’t

                   cause the end of her life. They may have affected her judgment but they just

                   left her susceptible and she couldn’t have ever imagined or even understood or

                   predicted what she would ultimately end up being, discarded like a piece of

                   garbage, discarded by him.”

¶ 51          During rebuttal, the State made the following comments.

                   “You heard from Darlene Page she lived with her cousin, her other cousins,

                   cousin’s mother, four children, two older, she worked Monday through

                   Friday. This isn’t somebody who’s living in a dumpster. This isn’t somebody

                   who doesn’t have a personality, engaging. You heard Jeffrey Miles, she’s a

                   nice lady, she had friends, but she had a habit, an addiction. It’s all too


                                                     - 17 -
       1-13-3397


                   common. That made her susceptible to that person on the south side of

                   Chicago.”

¶ 52          In addition to challenging the State’s comments regarding defendant and the victim,

       defendant also claims the prosecution made “critical misstatements of fact” when it made the

       following argument: “Here’s a guy who’s sleeping there every night according to Maria

       Cintron.”

¶ 53          Prosecutors have wide latitude in closing arguments and may “comment on the evidence

       and any fair, reasonable inferences it yields.” People v. Glasper, 234 Ill. 2d 173, 204 (2009). A

       closing argument must be viewed in its entirety and any challenged remarks must be viewed in

       context. Id. In reviewing comments made during closing arguments, this court asks whether or

       not the comments engender substantial prejudice against a defendant such that it is impossible to

       say whether or not a verdict of guilt resulted from them. People v. Nieves, 193 Ill. 2d 513, 533,

       (2000). Prosecutorial misconduct in closing arguments warrants reversal if the improper remarks

       constituted a material factor in the defendant’s conviction. People v. Wheeler, 226 Ill. 2d 92, 123

       (2007). In other words, if the jury could have reached a contrary verdict had the improper

       remarks not been made, or we cannot say the improper remarks did not contribute to the

       conviction, we should grant a new trial. Id.

¶ 54          The standard of review for closing arguments is currently unclear. People v. Kelley, 2015

       IL App (1st) 132782, ¶ 74.

                   “Our supreme court has held: ‘Whether statements made by a prosecutor at closing

              argument were so egregious that they warrant a new trial is a legal issue this court

              reviews de novo.’ People v. Wheeler, 226 Ill. 2d 92, 121 (2007). However the supreme

              court in Wheeler cited with approval People v. Blue, 189 Ill. 2d 99 (2000), in which the


                                                      - 18 -
       1-13-3397


              supreme court had previously applied an abuse of discretion standard. Wheeler, 226 Ill.

              2d at 121. In Blue and numerous other cases, our supreme court had held that the

              substance and style of closing argument is within the trial court’s discretion, and will not

              be reversed absent an abuse of discretion. Blue, 189 Ill. 2d at 132 (‘we conclude that the

              trial court abused its discretion’ by permitting certain prosecutorial remarks in closing);

              People v. Caffey, 205 Ill. 2d 52, 128 (2001); People v. Williams, 192 Ill. 2d 548, 583

              (2000); People v. Armstrong, 183 Ill. 2d 130, 145 (1998); People v. Byron, 164 Ill. 2d

              279, 295 (1995). Our supreme court has reasoned: ‘Because the trial court is in a better

              position than a reviewing court to determine the prejudicial effect of any remarks, the

              scope of closing argument is within the trial court’s discretion.’ People v. Hudson, 157

              Ill. 2d 401, 441 (1993). Following Blue and other supreme court cases like it, this court

              had consistently applied an abuse of discretion standard. People v. Tolliver, 347 Ill. App.

              3d 203, 224 (2004); People v. Abadia, 328 Ill. App. 3d 669 (2001).” Id. ¶ 75.

¶ 55          The Kelley court explained that subsequent to Wheeler, “appellate courts have been

       divided regarding the appropriate standard of review.” Id. ¶ 76. Ultimately, however, the Kelley

       court found it was not required to resolve the dispute regarding the appropriate standard of

       review because, under either standard, its holding was the same. Id. Likewise, here, we need not

       resolve the appropriate standard of review because whether considering the State’s closing

       arguments de novo or for an abuse of discretion, our holding is identical.

¶ 56          First, we find defendant has forfeited review of all but one of the State’s arguments where

       he did not object at trial or include those arguments in his posttrial motion. See People v.

       Thompson, 238 Ill. 2d 598, 611 (2010) (to preserve an issue for review, a defendant must both

       object at trial and raise the issue in a written posttrial motion). Generally, we may review


                                                     - 19 -
       1-13-3397


       unpreserved claims of error pursuant to the plain-error doctrine. Id. at 613. However, defendant

       does not invoke the plain-error doctrine in his brief. A defendant carries the burden of

       establishing plain error (People v. Wilmington, 2013 IL 112938, ¶ 43), and a defendant “who

       fails to argue for plain-error review obviously cannot meet his burden of persuasion” (People v.

       Hillier, 237 Ill. 2d 539, 545 (2010)). Accordingly, based on his failure to argue for plain-error

       review, we honor defendant’s procedural default. See id.

¶ 57          In addition, even if we were to consider defendant’s contentions, we would find them

       meritless. With respect to the State’s comments about the victim, we note defense counsel made

       similar comments during his own opening statement and closing argument. For example, counsel

       stated that “[L.M.] did lead an unconventional life. During the workweek she was responsible.

       She showed up to her job. She was gainfully employed. She was a member of a family. She

       actively raised her children. But come the weekend, [L.M.] was a very different person.” Later,

       defense counsel stated, “[T]here is no question, [L.M.] suffered a violent death. It’s a death no

       person deserved, and she suffered the death at the hands of these crack dealers.” During closing

       argument, counsel stated he was “not saying that anything that happened to her was justified.”

       Given the similarity between defense counsel’s comments and the State’s comments, it is

       disingenuous for defendant to challenge the State’s comments on appeal.

¶ 58          Further, “the mere mention of the deceased’s family does not per se entitle a defendant to

       a new trial.” People v. Jones, 2011 IL App (1st) 092529, ¶ 33. When testimony in a murder case

       respecting the fact that the deceased has left behind a spouse and family is not elicited

       incidentally, but is presented in a manner as to cause the jury to believe it is material, its

       admission is highly prejudicial and generally constitutes reversible error. People v. Harris, 225

       Ill. 2d 1, 31 (2007). However, a “distinction exists between making the jury aware of the family


                                                    - 20 -
       1-13-3397


       left behind and cases where the prosecution has dwelt upon the deceased’s family to the point

       that the jury would have related that evidence to the defendant’s guilt.” (Internal quotation marks

       omitted.) People v. Jones, 2011 IL App (1st) 092529, ¶ 33. Here, the State’s comments about the

       victim’s family were not so substantial that they would cause the jury to relate evidence

       regarding her family to defendant’s guilt, particularly where defense counsel also commented

       about the victim’s family. Moreover, the State is entitled to comment on the evil effects of the

       crime and urge the jury to administer the law without fear. People v. Deramus, 2014 IL App (1st)

       130995, ¶ 55. In light of the foregoing, and based on the wide latitude to which prosecutors are

       entitled during closing argument, it was not improper for the State to remind the jury that even

       though the victim was a drug addict, she was a human being and her murder called for justice.

¶ 59          In any event, even if error occurred, the evidence against defendant was overwhelming

       such that the outcome of his trial would not have been different absent the State’s remarks. See

       Wheeler, 226 Ill. 2d at 123 (improper comments do not constitute reversible error unless they

       were a material factor in the defendant’s conviction). Defendant’s DNA was found in the

       victim’s vagina and rectum and under her fingernails, while the DNA of any other man was not.

       Defendant was a possible contributor of DNA on the suspenders found with the victim’s body;

       she was found naked in a garbage can a few houses down from where defendant lived. Thus,

       defendant’s conviction was clearly based on the substantial evidence against him and not on the

       remarks by the prosecution.

¶ 60          We also find the State did not commit reversible error when it stated, “Here’s a guy

       who’s sleeping there every night according to Maria Cintron.” Defendant argues there was no

       evidence as to how often he stayed at 11036 South Normal, nor did the evidence clearly establish

       his whereabouts in the few days after the victim attended the Mays residence.


                                                     - 21 -
       1-13-3397


¶ 61          The State’s argument was a proper inference based on the evidence presented. The parties

       stipulated that in October 2008, around the time of the murder, defendant gave a police officer

       his address as 11036 South Normal. Further, Cintron testified that she and defendant were

       involved in a relationship and had sex at the house on Normal. Cintron described their routine of

       climbing in a window to access the house to sleep and have sex there. The State’s assertion that

       defendant slept in the home “every night according to Maria Cintron” was a proper comment

       based on this evidence, even though Cintron did not actually testify defendant slept at the home

       every night. Moreover, even assuming the State’s argument was improper, reversal would not be

       warranted based on the reasons previously detailed.

¶ 62          We now turn to the sole argument that is properly before our court, i.e., the State’s

       comment to the jurors that they “got to meet a rapist and a murderer in this courtroom” and were

       “lucky” that they “got to do it here.”

¶ 63          As previously described, prosecutorial comments based on facts in evidence or

       reasonable inferences drawn therefrom fall within the bounds of proper argument. Glasper, 234

       Ill. 2d at 204. Here, the State’s characterizations of defendant as a “rapist” and “murderer” were

       proper comments based on the reasonable inferences to be drawn from the evidence presented.

       See People v. Jackson, 2012 IL App (1st) 092833, ¶ 45 (the State’s reference to the defendant as

       a “rapist” and “child molester” were reasonable inferences drawn from the specific acts the

       defendant committed); People v. Pursley, 284 Ill. App. 3d 597, 607 (1996) (the prosecutor could

       have drawn the inference that the defendant was an “executioner” from the facts of the case).

¶ 64          Further, to the extent the State’s comments could be construed as attempting to elicit fear

       of the defendant in the jurors, defense counsel objected to the comment and the court sustained

       counsel’s objection, immediately instructing the jurors to disregard the statement. In addition, the


                                                      - 22 -
       1-13-3397


       trial court admonished the jury before trial and again before closing arguments that arguments

       are not evidence and should not be considered as evidence. The court further instructed the jury

       that statements or arguments not based on the evidence should be disregarded. “[T]he prompt

       sustaining of an objection combined with a proper jury instruction usually is sufficient to cure

       any prejudice arising from an improper closing argument.” People v. Nielson, 187 Ill. 2d 271,

       297 (1999). Here, any prejudice that may have resulted to defendant was cured by the trial

       court’s sustaining of defendant’s objection, its admonishment to the jury to disregard the

       statement, and its instructions to the jury that arguments are not evidence and that arguments not

       based on the evidence should be disregarded. See People v. Peeples, 155 Ill. 2d 422, 482 (1993)

       (where the jury was at least twice instructed that opening statements are not evidence and that it

       should disregard any statement not based on the evidence, any alleged error in the prosecutor’s

       reference to the defendant as a “human predator” was cured).

¶ 65           Finally, as previously detailed, in light of the overwhelming evidence against defendant,

       the outcome of his trial would not have been different absent the State’s remarks. See Wheeler,

       226 Ill. 2d at 123 (improper comments do not constitute reversible error unless they were a

       material factor in the defendant’s conviction). Accordingly, reversal is not warranted based on

       any of the State’s arguments.

¶ 66                                       D. Videotaped Interview

¶ 67           The trial court did not err in allowing the introduction of defendant’s partially redacted

       videotaped interview with the police; nor did the contents of the videotape violate defendant’s

       constitutional rights.

¶ 68           Defendant contends that the videotaped interview shown to the jury contained highly

       prejudicial content that violated his right to due process and his right against self-incrimination.


                                                      - 23 -
       1-13-3397


       Defendant maintains that on the video, the interviewing officer repeatedly indicated that

       defendant’s DNA was on file in the DNA database, which improperly implied that defendant’s

       DNA was in that database because he had been previously convicted of a criminal offense.

       Defendant further contends that the video concluded with the interviewing officer asking him,

       “Ok. What’s your side?” which improperly shifted the burden of proof to defendant and drew

       attention to the fact that defendant exercised his right to remain silent. The State responds that

       defendant forfeited review of any alleged error regarding the videotaped interview by not

       objecting to it at trial or raising the issue in a posttrial motion. The State further asserts that the

       references to defendant’s DNA being on file in the DNA database were not prejudicial, and that

       there was no improper comment on defendant’s right to remain silent where defendant did not

       exercise his right to remain silent and instead willingly spoke to the officers.

¶ 69          In order to preserve an issue for appeal, a defendant must specifically object at trial and

       raise the specific issue again in a posttrial motion. People v. Woods, 214 Ill. 2d 455, 470 (2005).

       In this case, defendant did not object to the officer’s comments regarding the DNA evidence, nor

       did he raise any objection to the redacted video being played for the jury. Furthermore, defendant

       failed to raise the specific issue he now complains of on appeal in a posttrial motion.

       Accordingly, we find that defendant has forfeited this issue for review.

¶ 70          Even if we were to consider this issue, we find that defendant’s contentions are without

       merit. Defendant initially asserts that the trial court erred in not redacting references to

       defendant’s DNA profile being on file in the DNA database. The decision whether to admit

       evidence cannot be made in isolation and the trial court must consider a number of circumstances

       that bear on the issue, including questions of reliability and prejudice. People v. Caffey, 205 Ill.

       2d 52, 89 (2001). In this case, our examination of the considerations relevant to the trial court’s


                                                       - 24 -
       1-13-3397


       decision to allow limited reference to the DNA database evidence reveals no abuse of the trial

       court’s discretion. People v. Jackson, 232 Ill. 2d 246, 266-67 (2009).

¶ 71          We find further support for our holding in People v. Jackson, 304 Ill. App. 3d 883

       (1999). In that case, the defendant claimed that the trial court erred in admitting the testimony of

       an evidence technician who indicated that the defendant’s fingerprints were on file with a

       computer database. Id. at 894. The defendant, as here, argued that such testimony improperly

       implied his involvement in other crimes. Id. This court, citing People v. Hopkins, 229 Ill. App.

       3d 665, 676 (1992), found that a law enforcement officer’s isolated and ambiguous statement

       that he obtained a defendant’s fingerprints from a state agency’s database does not by itself

       indicate that the defendant has a criminal background. Jackson, 304 Ill. App. 3d at 894. The

       court noted that the evidence technician testified that he obtained the defendant’s fingerprints

       from the Automated Fingerprint Identification System (AFIS), a computer database that uses the

       state’s crime lab. Id. at 895. He further stated that the AFIS database contains fingerprints of

       every individual arrested, police officers, and government employees. Id. The technician made

       no other reference to the source of defendant’s fingerprints and the State never mentioned that

       the defendant had prior arrests or convictions. Id. The trial court found that because of the

       ambiguity of the technician’s testimony, the jury could believe that defendant was a former

       government employee. Id. Thus, the appellate court held that it was as “pure speculation” to infer

       from this reference to the computer database source that defendant had a criminal history, and

       there was no error. Id.

¶ 72          Similarly, in this case, neither the State nor the interviewing officer indicated that

       defendant’s DNA was on file in the State’s database because defendant was previously convicted

       of a criminal offense. Like the AFIS in Jackson, 304 Ill. App. 3d at 895, the Combined DNA


                                                      - 25 -
       1-13-3397


       Index System (CODIS) database contains several different indexes, not all of which are

       criminally based. Jackson, 232 Ill. 2d at 271. Accordingly, any inference of past criminal

       wrongdoing from the reference to defendant’s DNA being on file in the database is “pure

       speculation.” Id. at 270; Jackson, 304 Ill. App. 3d at 895. Accordingly, we find no error.

¶ 73           Defendant next contends that the video recording played for the jury improperly shifted

       the burden of proof because it ended with the detective asking him “Ok. What’s your side?” He

       maintains that this statement allowed the State to direct attention to defendant’s silence in

       violation of his constitutional right to remain silent.

¶ 74           We observe that defendant never objected to this statement before trial, when it was

       presented at trial, or in a posttrial trial motion. As stated, in order to preserve an issue for appeal,

       defendant must specifically object at trial and raise the specific issue again in a posttrial motion.

       People v. Woods, 214 Ill. 2d 455, 470 (2005). Nonetheless, we find that in this case, defendant

       chose to speak with the authorities and did not invoke his right to remain silent. Where defendant

       has not invoked the right to remain silent but has given a statement to the authorities, it cannot be

       said that defendant is relying on the assurance that his silence will not be used. People v. Bock,

       242 Ill. App. 3d 1056, 1072 (1993).

¶ 75           Moreover, the appropriate test for determining whether a defendant’s right to

       remain silent has been violated is whether “ ‘the reference [was] intended or calculated to direct

       the attention of the jury to the defendant’s neglect to avail himself of his legal right to testify.’ ”

       People v. Dixon, 91 Ill. 2d 346, 350 (1982) (quoting People v. Hopkins, 52 Ill. 2d 1, 6 (1972)). In

       this case, the State did not draw attention to defendant’s silence or the question that concluded

       the videotaped interview. Furthermore, there is no indication that the question was “intended or




                                                        - 26 -
       1-13-3397


       calculated to direct the attention of the jury to defendant’s” right to testify. Accordingly, we find

       no error.



¶ 76                                          E. Cumulative Error

¶ 77          Finally, defendant argues that reversal is warranted based on the cumulative errors that

       occurred in this case. However, because we have found no individual errors, we reject

       defendant’s cumulative error claim. See People v. Doyle, 328 Ill. App. 3d 1, 15 (2002) (“Where

       the alleged errors do not amount to reversible error on any individual issue, there generally is no

       cumulative error.”).

¶ 78                                          III. CONCLUSION

¶ 79          For the reasons stated, we affirm the trial court’s judgment.

¶ 80          Affirmed.




                                                      - 27 -